Citation Nr: 1231043	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1997 to June 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran canceled her request for a hearing before the Board. 


FINDING OF FACT

There is no competent evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§3.303, 3.385 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in April 2008.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on his behalf.  The VCAA e notice also included the general provisions for the effective date of a claim and for the degree of disability assignable.







As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was also afforded a VA examination. 

The Board has reviewed the report of the examination and finds the examination is adequate to decide the claim, because the examiner considered the Veteran's history, conducted an audiogram, and provided a conclusion with a rationale for the opinion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). The Board accordingly finds the evidence sufficient to decide the claim. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDING AND CONCLUSION

Facts


The service records show that the Veteran served in the United States Air Force.  

The service treatment records show that on enlistment examination, the results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
5
0
0
0
0


During service, the Veteran had several hearing conservation. In April 1998, the results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
0
10
5
LEFT
5
5
10
5
10

In July 1999, the results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
0
10
5
LEFT
0
0
0
0
5







In May 2000, the results of two audiology tests were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
5
-5
5
-5
LEFT
0
0
-5
0
-5


HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
-10
10
5
LEFT
0
0
-10
5
-5

After service in March 2008, the Veteran filed a claim of service connection for a bilateral hearing loss disability.  

On VA examination in June 2008, the Veteran complained of noise exposure to kitchen equipment and to flight line noise during service and progressive hearing loss during service.  There was no history of current occupational or recreational noise exposure.  

The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
15
10
5
10

Average pure tone thresholds, in decibels (dB), were 10 dB, right ear and 10 dB, left ear.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner noted that puretone testing revealed normal hearing acuity at all test frequencies.  .




Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the evidence does not show the Veteran served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

For the purpose of VA disability compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 


The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

On the basis of the service treatment records alone, a hearing loss disability as defined by 38 C.F.R. § 3.385 was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran asserts that from 1998 to 2001 she worked as a diet therapist in a high level of noise in a kitchen environment and that from 2003 to 2004 she was attached to a maintenance squadron and her living quarters were next to a flight line exposing her to aircraft noise.  

The Veteran has not submitted any evidence of a current diagnosis of a bilateral hearing disability. 

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159. 

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

A hearing loss disability, however, is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of a hearing loss disability. 

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability, not capable of lay observation by case law, and a bilateral hearing loss disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a bilateral hearing loss disability in service or since service the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, Veteran's statements are not to be considered as competent evidence favorable to claim. 



As for the Veteran describing a contemporaneous medical diagnosis or the Veteran describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed a bilateral hearing loss disability. 

To the extent the Veteran implies that hearing loss is related to an injury, disease, or event in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience. 

Here the question of the relationship between a hearing loss disability under 38 C.F.R. § 3.385 and an injury, disease, or event (noise exposure) in service is not a simple medical condition because the Veteran as a lay person is not competent to declare either the presence or diagnosis of a bilateral hearing loss disability based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between a bilateral hearing loss disability and an injury, disease, or event in service. 

As the Veteran is not competent to establish a diagnosis of a bilateral hearing loss disability or to offer an opinion on the relationship between a bilateral hearing loss disability and an injury, disease, or event in service, the Board need not reach the question of whether or not the Veteran's statements are credible. 

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  There is no audiogram of record to show a current bilateral hearing loss disability under 38 C.F.R. § 3.385. 





As the record now stands, there is no competent evidence of a current hearing loss disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent. 

As there is no competent evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a bilateral hearing loss disability is denied.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


